Appeal from a judgment of the Supreme Court entered in the Cortland county clerk’s office on February 13,1936, dismissing the complaint upon the merits and for sixty-six dollars and seventy-five cents costs upon the verdict of a jury and from an order denying appellant’s motion to set aside the verdict and for a new trial. Appellant while a passenger in an automobile operated by her husband was injured in a collision between this automobile and one operated by the defendant at the intersection of two streets in the city of Cortland. The respondent testified that as he approached the intersection at not more than twenty miles per hour and when not over 150 feet from it he saw the car in which appellant was riding standing on his right in the intersecting street and that it suddenly pulled out in front of him. There was a stop sign on the intersecting street from which the car in which appellant was riding emerged. If the jury believed the respondent’s version of the *813accident it was justified in finding him free from negligence. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss. JJ.